FILED
                           NOT FOR PUBLICATION                              JUN 16 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSEPH STANLEY PIGOTT,                           No. 07-36076

              Petitioner - Appellant,            D.C. No. CV-07-00599-JCC

  v.
                                                 MEMORANDUM *
TIMOTHY WENGLER,

              Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                             Submitted June 9, 2010 **
                               Seattle, Washington

Before: CANBY, CALLAHAN and IKUTA, Circuit Judges.

       Washington prisoner Joseph Stanley Pigott appeals the district court’s denial

of his petition for a writ of habeas corpus under 28 U.S.C. § 2254. We have

jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       In his habeas petition, Pigott argued that his lack of counsel at his April 8,

2003, first appearance in King County District Court denied him his Sixth

Amendment right to counsel at a “critical stage” in his criminal proceedings. See,

e.g., Coleman v. Alabama, 399 U.S. 1, 7 (1970) (plurality); White v. Maryland, 373

U.S. 59, 60 (1963). Pigott now concedes that he had counsel at the April 8, 2003,

hearing, but he argues that he was denied counsel at two other alleged “critical

stages,” specifically, his first appearance in King County Superior Court on April

10, 2003, and his arraignment in King County Superior Court on April 17, 2003.

Even if we construed or expanded Pigott’s Certificate of Appealability (“COA”) to

cover the April 10 and April 17 hearings, these claims were not raised by Pigott in

his state proceedings. Pigott no longer can raise these claims in the Washington

courts, see Wash. Rev. Code § 10.73.090(1), and these claims thus are considered

procedurally defaulted. See, e.g., Smith v. Baldwin, 510 F.3d 1127, 1138 (9th Cir.

2007) (en banc).1 Pigott has failed to establish the “cause” and “prejudice”

necessary to overcome this procedural default. Murray v. Carrier, 477 U.S. 478,

485 (1986).



       1
         We reject Pigott’s argument that the State waived the procedural default by
failing to assert it in the district court. Pigott did not raise either the April 10 or the
April 17 claims in his petition, so the State had no reason to argue that those claims
were procedurally defaulted.

                                             2
      We also decline to expand the scope of Pigott’s COA to address the

uncertified issue of whether Pigott was deprived of his Sixth Amendment right to

effective assistance of counsel as a result of his exclusion from a conference

between the trial court and his counsel on the matter of jury instructions. Pigott

has not made a “substantial showing of the denial of a constitutional right,” such

that “the issue[] [is] debatable among jurists of reason; that a court could resolve

the issues in a different manner; or that the questions are adequate to deserve

encouragement to proceed further.” Doe v. Woodford, 508 F.3d 563, 567 (9th Cir.

2007) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n. 4 (1983)).

      The district court’s denial of Pigott’s habeas petition is

      AFFIRMED.




                                           3